This action was tried before the court without a jury, and the judge made findings of facts which, upon their face, disclosed no error in his conclusions of law. There were no requests to find any further facts, and but two exceptions are relied upon, viz., exceptions to the fifth and sixth findings of facts.
On appeal to the General Term the judgment was reversed. No new trial was ordered, and the order of reversal does not state that it was made upon any question of fact. I have carefully examined the case upon its merits, and have come to the conclusion that, from the manner in which it is presented to this court, no judgment can be rendered by us, consistently with established rules of practice, which would not in all probability do injustice to one side or the other. I am, therefore, of opinion that the appeal should be dismissed on the ground that it is not an appeal from an order granting or refusing a new trial, nor from a final judgment of the court below. The order appealed from is a simple order of reversal, upon which no judgment appears to have been entered. From such an order an appeal does not lie to this court.
The appeal should be dismissed, with costs.
All concur; ANDREWS, J., absent.
Appeal dismissed.